--------------------------------------------------------------------------------

EXHIBIT 10.7
   

--------------------------------------------------------------------------------

COMPROMISE SETTLEMENT AGREEMENT

--------------------------------------------------------------------------------





This Compromise Settlement Agreement (this “Agreement”) is made effective this
30th day of December 2011 (the “Effective Date”), by and between Mark A.
Thompson (“Thompson”) and Mid-East Oil Company (“Mid-East”) (Thompson and
Mid-East will collectively be referred to herein as the“Mid-East Parties”), on
the one hand, and Mieka Corporation (“Mieka”) and Vadda Energy Corporation
(“Vadda”) (Mieka and Vadda will collectively be referred to as the“Vadda
Parties”), on the other hand.  Thompson, Mid-East, Mieka, and Vadda will be
referred to collectively as the “Parties” or individually as a “Party.”
PREAMBLE
WHEREAS, Vadda is the successor in interest to 2004 Mieka Sabula Project A
(“Sabula A”), 2005 Mieka PA Sabula Project B (“Sabula B”), Mieka Pine Glen 2003
(“Pine Glen”), Mieka Pine Glen  2003 II (“Pine Glen II”), Mieka Pine Glen III
2004 (“Pine Glen III), 2005 Mieka Crabtree Project I (“Crabtree I”) and 2005
Mieka PA Crabtree Project II (“Crabtree II”); WHEREAS, Mieka and Vadda believe
that they possess certain claims, demands, and causes of action (collectively,
“Claims”) against Mid-East relating to its business dealings with Sabula A,
Sabula B, Pine Glen, Pine Glen II, Pine Glen III, Crabtree I and/or Crabtree II
(collectively, the “Partnerships”).
WHEREAS, in order to avoid the uncertainty, time and expense which would
accompany litigation, the Parties desire to compromise, resolve and settle the
Claims between them relating to the Partnerships, including asserted and
unasserted claims, finally and forever; and

COMPROMISE AND SETTLEMENT AGREEMENT
 
Page 1

--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the covenants, mutual promises, warranties,
representations and agreements herein contained, and other valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties do
agree as follows:
 
1.
Settlement Consideration.`

 
a.
Payment to Vadda

In consideration of the mutual promises and covenants contained in this
Agreement and the other agreements as more fully described below, the Parties
agree that Mid-East shall pay Vadda Three Million Dollars ($3,000,000.00)
(hereinafter, the “Settlement Funds”).  To secure payment of the Settlement
Funds, Mid-East shall execute a Secured Promissory Note (the “Note”) in the form
attached as Exhibit “A,” hereto, anda Security Agreement (the “Security
Agreement”) in the form attached as Exhibit “B,” hereto, each of which is
expressly incorporated as if set forth herein.  Pursuant to the Note, the
Settlement Funds shall be paid to Vadda on or before December 31, 2011 and the
Parties agree that the Note is a material term to this Agreement and shall
survive the execution of this Agreement.
 
b.
Personal Guaranty

In order to secure payment of the Note and the Settlement Funds, concurrently
with the Parties’ execution of this Agreement and the Note, as
applicable,Thompson shall execute a Guaranty Agreement in the form attached as
Exhibit “C,”hereto, which is expressly incorporated as if set forth
herein.   The Parties agree that the Guaranty Agreementis a material term to
this Agreement and shall survive the execution of this Agreement.

COMPROMISE AND SETTLEMENT AGREEMENT
 
Page 2

--------------------------------------------------------------------------------

 



2.           Release by Mieka and Vadda.Mieka and Vadda, on behalf themselves
and their present and future officers, directors, shareholders, members,
managers, general or limited partners, representatives, agents, employees,
and/or attorneys, if any, as well as their parent, subsidiary and/or successor
organizations, and assigns, jointly and severally, (collectively, the “Vadda
Releasing Parties”) hereby release, acquit and discharge Thompson and Mid-East
and their current or former officers, directors, shareholders, general or
limited partners, representatives, agents, employees, and/or attorneys, if any,
as well as their parent, subsidiary and/or successor organizations,spouses,
heirs, and assigns, jointly and severally, (collectively, the “Mid-East Released
Parties”) from all claims, demands, actions, causes of action, other
liabilities, and/or damages, if any, which the Vadda Releasing Parties may have
or claim to have against the Mid-East Released Parties relating to the
Partnerships’ Claims; provided, however, that nothing in this release is
intended to or shall be construed as a waiver or release of the obligations of
Mid-East and/or Thompson under the express terms of this Agreement, the Note,
the Security Agreement or the Guaranty Agreement (collectively, the “Transaction
Documents”).
3.           Release by Thompson and Mid-East.Thompson and Mid-East, on behalf
of themselves and for each of their past, present and future officers,
directors, shareholders, general or limited partners, representatives, agents,
employees, and/or attorneys, if any, as well as its parent, subsidiary and/or
successor organizations, spouses, heirs, and assigns, jointly and severally,
(collectively, the “Mid-East Releasing Parties”) hereby release, acquit and
discharge Mieka and Vadda,and their officers, directors, shareholders, members,
managers, general or limited partners, representatives, agents, employees,
and/or attorneys, if any, as well as their parent, subsidiary and/or successor
organizations, and assigns, jointly and severally, (collectively the “Vadda
Released Parties”) from all claims, demands, actions, causes of action, other
liabilities, and/or damages, if any, which the Mid-East Releasing Parties may
have or claim to have against the Vadda Released Parties relating to its
business dealings with the Partnerships.

COMPROMISE AND SETTLEMENT AGREEMENT
 
Page 3

--------------------------------------------------------------------------------

 



4.           Costs and Attorneys Fees.  Except as otherwise provided by this
Agreement or any other Transaction Document, each party hereto shall bear and
pay his or its own costs, expenses, and attorneys’ fees incurred in connection
with this Agreement.
5.           Compromises.  The Partieshereby agree that neither the giving of
any consideration hereunder nor its acceptance shall operate as or be evidence
of any admission of liability for any claim hereby released, and further agree
that, by the execution of this Agreement, no Party admits the truthfulness of
any of the claims or allegations made by any opposing party; rather, such
claims, allegations and liability have been, and are hereby, expressly denied by
each of the Parties.
6.           No Reliance.  In executing this Agreement, each Party agrees that
such Party has not seen, heard or relied upon any promises, statements,
representations, covenants, or warranties, whether express or implied, made by
any other Party or by any representative thereof or other person or entity,
except to the extent that a matter is expressly stated in this Agreement or any
other Transaction Document.  The Parties (severally and not jointly) hereby
WAIVE and RELEASE any right or ability to seek to revoke, rescind, vacate, or
otherwise avoid the operation and effect of this Agreement on the basis of any
alleged fraudulent inducement, misrepresentation, or material omission by any of
the undersigned or their representatives, or on the basis of mutual or
unilateral mistake of fact or law, or newly discovered information, and
acknowledge that they are completely satisfied with this settlement, as
reflected in this Agreement or any other Transaction Document.

COMPROMISE AND SETTLEMENT AGREEMENT
 
Page 4

--------------------------------------------------------------------------------

 



7.           Authority. Each Party expressly represents and warrants to each
other Party (a) that the execution and delivery of this Agreement, the Note and
the Guaranty Agreement by such Party(i) is within such Party’s power, (ii) has
been duly authorized by all necessaryorganizational action (or will hereafter be
promptly ratified as such), and (iii) does not contravene any provision of any
agreements to which such Party is a party or any law to which such Party is
subject, (b) that the undersigned officer(s) of such Partyare duly authorized to
execute and deliver this Agreement and each other Transaction Document on behalf
of such Party (or will hereafter be promptly ratified as such), and (c) that,
upon execution and delivery (and assuming due execution and delivery by, and
enforceability against, each other Party, other than any other Vadda Party in
the case of any Vadda Party andany other Mid-East Party in the case of any
Mid-East Party), this Agreement, the Note, and the Guaranty Agreement shall be
the legal, valid, and binding obligation of such Party, as applicable, and
enforceable against such Party, as applicable, in accordance with its terms,
except as may be limited by any equitable defense.
8.           Entire Agreement.  This Agreement, the Note, and the Guaranty
Agreement contain the entire, complete and final agreement between the Vadda
Parties, on the one hand, and the Mid-East Parties, on the other hand, with
respect to the subject matter hereof and supersede all prior, written or oral
discussions, negotiations, representations, warranties, and agreements, if any,
between them, except as may be expressly stated herein or in any other
Transaction Document.  Prior drafts of this Agreement, the Note and/or the
Guaranty Agreement and any prior correspondence or other communications relating
hereto, shall not be admissible for the purpose of limiting, expanding,
explaining, or interpreting the language, meaning, construction and intent of
this Agreement, the Note and/or the Guaranty Agreement.
9.           Amendments.  Any modification of this Agreement or additional
obligation assumed by any Party in connection with this Agreementshall be
binding only if evidenced in writing signed by each Party or an authorized
representative of each Party.  Additionally, this Agreement cannot be changed or
terminated orally, but may be changed only through written addendum executed by
the Parties.

COMPROMISE AND SETTLEMENT AGREEMENT
 
Page 5

--------------------------------------------------------------------------------

 



10.           Severability.  Each part of this Agreement is intended to be
several.  If any term, covenant, condition or provision hereof is found or
declared illegal or invalid or unenforceable by a court with appropriate
jurisdiction for any reason whatsoever, such illegality or invalidity or
unenforceability shall not affect the legality, validity or enforceability of
the remaining parts of this Agreement, unless elimination of the illegal,
invalid or unenforceable item destroys the essence of the entire agreement
between the Parties.
11.           Binding Effect and Third Party Beneficiaries.Neither Thompson nor
Mid-Eastmay assign any of their rights or obligations under this
Agreement.  Except as provided otherwise herein or therein, this Agreement, the
Note and the Guaranty Agreement and the terms, covenants, conditions,
provisions, obligations, undertakings, rights and benefits thereof shall be
binding upon, and shall inure to the benefit of, the Parties and their
respective heirs, executors, administrators, representatives, officers,
directors, shareholders, predecessors, successors, parents, subsidiaries,
affiliated entities, spouses, agents, attorneys, servants, employees,
principals, partners, whether limited or general, and permitted assigns, if any.
12.           Exercise of Rights; No Waiver.  Any failure or forbearance by any
of the Parties to exercise any right or remedy with respect to enforcement of
this Agreement or any instrument executed in connection herewith shall not be
construed as a waiver of any of such Party’s rights or remedies, nor shall such
failure or forbearance operate to modify this Agreement or such instruments in
the absence of a writing as provided above.  No waiver of any of the terms of
this Agreement shall be valid unless in writing and signed by the Party against
whom such waiver is to be enforced.  The waiver by any Party hereto of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any Party, nor shall any waiver operate or be construed as
a rescission of this Agreement.

COMPROMISE AND SETTLEMENT AGREEMENT
 
Page 6

--------------------------------------------------------------------------------

 



13.           Disputes Relating to Agreement.   Notwithstanding anything to the
contrary set forth herein, if any action at law or in equity is brought to
enforce this Agreement, the Note and/or the Guaranty Agreement, the Party
prevailing in such litigation shall recover from each adverse party, in addition
to actual damages, all of its reasonable costs, expenses and attorneys’ fees
incurred in connection with such lawsuit.  In the event of the violation or
threatened violation of any of the covenants and/or promises in this Agreement,
or any of the documents executed in conjunction with this Agreement, each
non-breaching Party shall be entitled to all rights and remedies available to
such non-breaching Party at law or in equity.
14.           Choice of Law and Venue.  The Parties agree that the laws of the
State of Texas shall govern the enforceability, interpretation and legal effect
of this Agreement and all documents executed in conjunction with this
Agreement.  The Parties also agree that venue of any action to enforce, construe
or validate the provisions of this Agreement, or any document executed in
connection herewith, shall be in Dallas County, Texas.
15.           Voluntary Agreement.  The undersigned hereby represent and warrant
that, prior to signing below, each has had the opportunity to consult with legal
counsel of its/their choice, has had a full opportunity to conduct discovery and
investigate all claims and defenses, has read this document in its entirety and
fully or satisfactorily understands its content and effect, and that it has not
been subject to any form of duress in connection with this settlement, is
completely satisfied with the settlement reflected in this agreement,
and  accordingly agrees to be bound as described in this agreement.
16.           Addendum Attached [handwritten]

COMPROMISE AND SETTLEMENT AGREEMENT
 
Page 7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date.


MIEKA CORPORATION
     
By:     /s/ Daro Blankenship
Date:     4-11-2012
Name: Daro Blankenship
 
Title: President
     
Address for payment purposes:
     
1660 Stemmons Freeway, Suite 440
 
Lewisville, Texas 75067
         
VADDA ENERGY CORPORATION
         
By:     /s/ Anita G. Blankenship
Date:   4-11-2012
Name: Anita Blankenship
 
Title: President
     
Address for payment purposes:
     
1660 Stemmons Freeway, Suite 440
 
Lewisville, Texas 75067
         
Christi Wood
 
[NOTARY STAMP]  






COMPROMISE AND SETTLEMENT AGREEMENT
 
Page 8

--------------------------------------------------------------------------------

 



MID-EAST OIL COMPANY
     
By:     /s/ Mark A. Thompson
Date:     12/30/2011
Name: Mark A. Thompson
 
Title: President
     
Address for mailing purposes:
     
255 Airport Freeway
 
Indiana, Pennsylvania 15701
         
MARK A. THOMPSON
     
                                                                         
Date:                                  
   
Address for mailing purposes:
     
255 Airport Freeway
 
Indiana, Pennsylvania 15701
 


COMPROMISE AND SETTLEMENT AGREEMENT
 
Page 9

--------------------------------------------------------------------------------

 





STATE OF TEXAS
§
 
§
COUNTY OF __________
§



BEFORE ME, the undersigned authority, on this day personally appeared Anita
Blankenship, the President of Mieka Corporation, known to me to be the person
and officer whose name is subscribed to the foregoing instrument, and
acknowledged to me that she executed the same as the act and deed of Mieka
Corporation, for the purposes and consideration therein expressed and in the
capacity therein stated.


Given under my hand and seal of office this ____ day of _____________, 2011.







 
____________________________________
 
Notary Public, State of Texas



Notary Seal:


_________________________






STATE OF TEXAS
§
 
§
COUNTY OF __________
§





BEFORE ME, the undersigned authority, on this day personally appeared Daro
Blankenship, the President of Vadda Energy Corporation, known to me to be the
person and officer whose name is subscribed to the foregoing instrument, and
acknowledged to me that he executed the same as the act and deed of Vadda Energy
Corporation, for the purposes and consideration therein expressed and in the
capacity therein stated.


Given under my hand and seal of office this ____ day of _____________, 2011.





 
____________________________________
 
Notary Public, State of Texas





Notary Seal:


_________________________






STATE OF PENNSYLVANIA
§
 
§
COUNTY OF __________
§





BEFORE ME, the undersigned authority, on this day personally appeared Mark A.
Thompson, the President of Mid-East Oil Company, known to me to be the person
and officer whose name is subscribed to the foregoing instrument, and
acknowledged to me that he executed the same as the act and deed of Mid-East Oil
Company, for the purposes and consideration therein expressed and in the
capacity therein stated.


Given under my hand and seal of office this ____ day of _____________, 2011.







 
____________________________________
 
Notary Public, State of Pennsylvania



Notary Seal:


_________________________




STATE OF PENNSYLVANIA
§
 
§
COUNTY OF __________
§



BEFORE ME, the undersigned authority, on this day personally appeared MARK A.
THOMPSON known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same as for the purposes
and consideration therein expressed.


Given under my hand and seal of office this ____ day of ______________, 2011.







 
___________________________________
 
Notary Public, State of Pennsylvania

Notary Seal:


_________________________



COMPROMISE AND SETTLEMENT AGREEMENT
 
Page 10

--------------------------------------------------------------------------------

 





ADDENDUM


Both parties agree that leases or other assets may be given in lieu of cash.






Initials:



 
/s/ DB AGB
for Mieka Corporation and Vadda Energy Corporation
/s/ Christi Wood
    [NOTARY STAMP]            
 
for Mid-East Oil Company and Mark A. Thompson
 




COMPROMISE AND SETTLEMENT AGREEMENT
 
11

--------------------------------------------------------------------------------

 

EXHIBIT A



SECURED PROMISSORY NOTE


U.S. $3,000,000.00
Dated: December 30, 2011



FOR VALUE RECEIVED, the undersigned, Mid-East Oil Company, a Pennsylvania
corporation (the “Debtor”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order
of Vadda Energy Corporation (“Secured Party”), for its benefit, in lawful money
of the United States of America the principal sum of THREE MILLION U.S. DOLLARS
(U.S. $3,000,000.00), such amount representing the original aggregate principal
amount of the term loan evidenced hereby (the “Loan”) owed by the Debtor to the
Secured Party pursuant to this Secured Promissory Note (the “Promissory Note”).


The Debtor promises to pay all principal due hereunder in one (1) installment
payable on December 31, 2011 (the “Maturity Date”). The Debtor promises to pay
interest on the unpaid principal amount of the Loan from the date hereof until
such principal amount is paid in full, and interest shall be due and payable on
the Maturity Date. Interest shall be computed on the basis of a 365-day year for
the actual number of days elapsed at a per annum rate equal to one percent (1%).
From and after the occurrence of an “Event of Default” (as defined below),
interest shall accrue on all unpaid principal and on any other amounts due
hereunder, at a rate per annum equal to the lesser of (i) the maximum
permissible amount under applicable usury laws and (ii) the rate otherwise
applicable hereunder plus fourteen percent (14%) per annum.


The indebtedness evidenced hereby may be prepaid in whole or in part at any time
and from time to time without premium or penalty.


As security for the payment in full of all of the Debtor’s obligations under
this Promissory Note (and any extension, renewal, refinancing, reissuance,
amendment and restatement, refunding or other modification thereof), the Debtor
hereby pledges and assigns to the Secured Party, and grants to the Secured Party
a continuing lien on and security interest in, all of the Debtor’s right, title
and interest in, to and under all of the Debtor’s assets, whether now owned or
existing or hereafter arising or acquired and wheresoever located, together with
all products and proceeds of the foregoing (the “Collateral”) as provided in
that certain Security Agreement executed in connection herewith of even date.
The Secured Party shall have, in addition to the rights and remedies contained
herein or in any other instruments, documents or other agreements heretofore,
now or hereafter executed by the Debtor and delivered to the Secured Party (all
such documents, collectively, as amended and in effect from time to time, the
“Loan Documents”), all of the rights and remedies of a secured party under the
Uniform Commercial Code of Texas, or other applicable law, all of which rights
and remedies shall be cumulative, and none exclusive, to the extent permitted by
law.


All payments of principal and interest in respect of the Loan shall be made
payable to the Secured Party in lawful money of the United States of America for
the Secured Party’s account at 1660 Stemmons Freeway, Suite 440, Lewisville,
Texas 75067, or such other place as shall be designated by the Secured Party for
such purpose.



 
1

--------------------------------------------------------------------------------

 





THE DEBTOR WAIVES ANY AND ALL REQUIREMENTS OF DEMAND, PRESENTMENT, PROTEST,
NOTICE OF DISHONOR OR FURTHER NOTICE OF ANY KIND IN CONNECTION WITH THIS
PROMISSORY NOTE.


Should any payment of principal or interest become due and payable on any day
other than a Business Day (“Business Day” being any day not a Saturday, Sunday
or legal holiday in Dallas, Texas), the maturity thereof shall be extended to
the next succeeding Business Day and interest shall continue to accrue at the
applicable rate until such payment is made.


Should the indebtedness represented by this Promissory Note or any part hereof
be collected at law or in equity or in bankruptcy, receivership or other court
proceeding, or should this Promissory Note be placed in the hands of attorneys
for collection after default, the Debtor agrees to pay, in addition to the
principal, interest due and payable hereon and any other sums due and payable
hereon, all costs of collecting or attempting to collect this Promissory Note,
including attorneys’ fees and expenses (including those incurred in connection
with any appeal).


This Promissory Note shall not require the payment or permit the collection of
interest or any late payment charge in excess of the maximum rate permitted by
law. If any excess interest or late payment charge in such respect is provided
for under this Promissory Note or shall be adjudicated to provide for such
terms, neither the Debtor nor its successors or assigns shall be obligated to
pay such interest or late payment charge in excess of the maximum amount
permitted by law, and the right to demand the payment of any such excess shall
be and hereby is waived. In the event the Secured Party shall collect monies
that are deemed to constitute interest which would increase the effective
interest rate to a rate in excess of the maximum rate permitted by law, all such
sums deemed to constitute interest in excess of the maximum rate permitted by
law shall, upon such determination, at the option of the Secured Party, be
returned to the Debtor or credited against the principal balance of the Debtor’s
obligation then outstanding under this Promissory Note. This provision shall
control any other provision of this Promissory Note.


Upon the occurrence of any of the following events (each an “Event of Default”):
(i) the Debtor shall fail to pay the principal of the Loan, interest on the Loan
or any other amount due hereunder when due; (ii) if any representation or
warranty made by the Debtor herein or in any other Loan Document shall be false
or misleading in any material respect when made or deemed made; (iii) if the
Debtor shall fail to perform or observe any other term or condition binding upon
it hereunder or under any other Loan Document and such failure shall continue
unremedied for a period of ten (10) days after written notice thereof from the
Secured Party; (iv) any event shall have occurred that permits any holder of the
Debtor’s other obligations or indebtedness to accelerate the maturity thereof or
the Debtor fails to pay when due any such obligations or indebtedness; or (v)
(a) if the Debtor or any guarantor shall generally not pay its debts as such
debts become due or shall make a general assignment for the benefit of
creditors, (b) if any proceeding shall be instituted by or, unless dismissed
within thirty (30) days, against, the Debtor or any guarantor seeking to
adjudicate it a bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or relief of
debtors generally, or seeking the entry of an order for relief or for the
appointment of a receiver, trustee, custodian or other similar officer for it or
for any part of its assets, or (c) if the Debtor or any guarantor shall take any
action to authorize any of the actions set forth in subclauses (v)(a) and (v)(b)
of this paragraph; then the Secured Party may, without demand, notice or legal
process of any kind, declare the outstanding principal amount of the Loan
together with all accrued and unpaid interest thereon and all other amounts due
hereunder (collectively, the “Indebtedness”) to be, whereupon the Indebtedness
shall become, immediately due and payable; provided, however, that upon the
occurrence of any Event of Default specified in subclause (v) of this paragraph,
the Indebtedness shall automatically become due and payable.

 
2

--------------------------------------------------------------------------------

 



The Debtor hereby represents and warrants on and as of the date hereof that: (i)
the Debtor has the requisite power and authority to execute, deliver and perform
its obligations under this Promissory Note, and the Debtor has taken all
necessary action to authorize the same, and such execution, delivery and
performance do not violate or contravene, or result in a breach or violation of,
or constitute a default under, its organizational documents or any law,
regulation, agreement, writ, order or enforceable contractual restriction
applicable to or binding upon it or any of its assets, and will not result in
any lien upon any assets of the Debtor (other than the lien created hereunder);
and (ii) this Promissory Note has been duly executed and delivered, and
constitutes the legal, valid and binding obligation of the Debtor, enforceable
against the Debtor in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.


The Debtor further agrees to indemnify and hold harmless the Secured Party (and
its successors and assigns), and each affiliate thereof and each director,
officer, employee, agent or representative thereof (each, an “indemnified
person”) in connection with any losses, claims, damages, liabilities or other
expenses (whether asserted by the Debtor or any third party) to which such
indemnified persons may become subject, insofar as such losses, claims, damages,
liabilities (or actions or other proceedings commenced or threatened in respect
thereof) or other expenses arise out of or in any way relate to or result from
any use or intended use of the Loan or the proceeds thereof, and the Debtor
agrees to reimburse each indemnified person for any legal or other expenses
incurred in connection with investigating, defending or participating in any
such loss, claim, damage, liability or action or other proceeding (whether or
not such indemnified person is a party to any action or proceeding out of which
indemnified expenses arise), provided that the Debtor shall have no obligation
hereunder to indemnify any indemnified person for any loss, claim, damage,
liability or expense which resulted from the gross negligence or willful
misconduct of such indemnified person. All amounts owing to the Secured Party or
other indemnified person pursuant to this paragraph shall be paid by the Debtor
promptly following any demand by the person or entity entitled to such payment
pursuant to the terms of this paragraph. None of the Secured Party or its
successors or assigns shall be responsible or liable to the Debtor or any other
person for damages which may be alleged as a result of this Promissory Note. The
provisions of this paragraph shall survive repayment of the Loan and
cancellation of this Promissory Note.


All payments made by, or on behalf of, the Debtor hereunder will be made without
setoff, counterclaim or other defense.


THIS PROMISSORY NOTE SHALL BE INTERPRETED, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.THE DEBTOR HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING UNDER OR WITH RESPECT
HERETO.

 
3

--------------------------------------------------------------------------------

 



Neither failure nor delay on the part of the Secured Party to exercise any
right, power or privilege under this Promissory Note nor any course of dealing
between the Debtor and the Secured Party shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Promissory Note preclude any other or further exercise thereof, or the exercise
of any other right, power or privilege. The rights and remedies herein expressly
provided are cumulative and not exclusive of any rights or remedies which the
Secured Party would otherwise have. No notice to or demand on the Debtor in any
case shall entitle the Debtor to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the right of the
Secured Party to any other or further action in any circumstances without notice
or demand.


Whenever in this Promissory Note reference is made to the Secured Party or the
Debtor, such reference shall be deemed to include, as applicable, a reference to
their respective successors and assigns. The provisions of this Promissory Note
shall be binding upon and shall inure to the benefit of said successors and
assigns. The Debtor’s successors and assigns shall include, without limitation,
a receiver, trustee or debtor-in-possession of or for the Debtor.


All notices, demands and requests that any party is required or elects to give
to any other under this Promissory Note shall be in writing and any such notice
shall become effective (a) upon personal delivery thereof, including but not
limited to delivery by overnight mail and courier service or (b) three (3)
Business Days after it shall have been mailed by United States mail, first
class, certified or registered, with postage prepaid, in each case addressed or
delivered to such party (provided that no notice to the Secured Party shall be
effective until actually received by him) at (i) its address set forth below its
signature hereto with respect to the Debtor, and (ii) 1660 Stemmons Freeway,
Suite 440, Lewisville, Texas 75067,with respect to the Secured Party, or at such
other address as may be designated by any such party in a notice to the other
parties.


At any time and from time to time, the Debtor agrees to cooperate with the
Secured Party and will execute and deliver, or cause to be executed and
delivered, all such further instruments and documents, and will take all such
further actions, as the Secured Party may reasonably request in order to carry
out the provisions and purposes of this Promissory Note (including, without
limitation, the grant of a security interest under this Promissory Note).


[REMAINDER OF THIS PAGE INTENTIONALLY BLANK]

 
4

--------------------------------------------------------------------------------

 

The Debtor shall not assign or delegate any of its obligations or agreements
hereunder. No amendment, modification or waiver of any provision of this
Promissory Note shall be effective unless it is in writing and signed by the
Secured Party and the Debtor.



 
Mid-East Oil Company, as the Debtor
 
 
 
By:                                                     
 
Mark A. Thompson
 
President
     
Address:  255 Airport Freeway
 
                  Indiana, Pennsylvania 15701
 
                  Facsimile:  (724) 349-6711

 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B



 
SECURITY AGREEMENT
 
Debtor:
 
Secured Party:
     
Mid-East Oil Company
 
Vadda Energy Corporation
255 Airport Freeway
 
1660 Stemmons Freeway, Suite 440
Indiana, Pennsylvania 15701
 
Lewisville, Texas 75067
Facsimile: (724) 349-6711
 
Facsimile: (214) 222-6501



THIS SECURITY AGREEMENT (“Agreement”) is entered into this 30th day of December,
2011, by and between Mid-East Oil Company, a Pennsylvania corporation with its
principal place of business located at the address set forth above (the
“Debtor”), and Vadda Energy Corporation, a Florida corporation with its
principal offices located at the address set forth above (the “Secured
Party”).  Concurrently herewith, the Debtor and the Secured Party have entered
into a Secured Promissory Note in the principal amount of Three Million Dollars
($3,000,000) dated December __, 2011 (together with any and all renewals,
extensions and/or rearrangements thereof, the “Note”).  All capitalized terms
used herein without definitions shall have the respective meanings provided in
the Note.


1.           Security Interest and Indebtedness.  The Debtor hereby grants the
Secured Party a continuing security interest in all the Debtor’s assets and
personal property, whether now or hereafter existing or presently owned or
hereafter acquired or arising and wherever located, of every kind and
description, tangible or intangible (collectively the “Collateral”), including,
without limitation, all general intangibles, accounts, chattel paper, deposit
accounts, documents, equipment, fixtures, goods, instruments, inventory,
investment property, letter-of-credit rights and any commercial tort claims
hereafter identified by the Debtor in any authenticated record delivered to the
Secured Party, and all supporting obligations, products, proceeds, offspring,
accessions, rents, profits, income, benefits, substitutions and replacements of
or arising from or relating to any of the foregoing and all books,
correspondence, files and other records, including, without limitation, all
tapes, desks, cards, software, data and computer programs in the possession or
under the control of the Debtor or any person from time to time acting for the
Debtor, in each case, to the extent of the Debtor's rights therein, that at any
time evidence or contain information relating to any of the foregoing or are
otherwise necessary or helpful in the collection or realization thereof, in each
case howsoever the Debtor's interest therein may arise or appear (whether by
ownership, security interest, claim or otherwise).  The security interest
created hereby in the Collateral constitutes continuing collateral security for
all of the following obligations (collectively, referred to herein as
“Indebtedness,” whether now existing or hereafter incurred, whether arising
before or after any filing of a petition in bankruptcy or the commencement of
any insolvency proceeding and including all interest accrued after any such
filing or commencement): (a) the payment by the Debtor, as and when due and
payable of all amounts under the Note, including, without limitation, all
principal of and interest on the Note (including, without limitation, all
interest that accrues after the commencement of any insolvency proceeding,
whether or not the payment of such interest is unenforceable or is not allowable
due to the existence of such insolvency proceeding) and all fees, commissions,
expense reimbursements, indemnifications and all other amounts due or to become
due under any Loan Document (hereinafter defined); (b) the payment by the
Debtor, as and when due and payable (by scheduled maturity, required prepayment,
acceleration, demand or otherwise), of all amounts from time to time owing by it
in respect of the Note and/or any other Loan Document; (c) the due and prompt
and full payment, performance and observance by the Debtor of (i) all
indebtedness, obligations and liabilities that the Debtor may at any time now or
hereafter owe to the Secured Party in respect of any Loan Document, whether
direct or indirect, absolute or contingent, whether under the Note or on open
accounts, (ii) all liabilities and/or amounts that the Secured Party may now or
hereafter incur or pay or advance at any time in connection with any Loan
Document, including for taxes, levies, insurance, repairs, maintenance or other
protection with respect to the Collateral and (iii) all costs and expenses that
the Secured Party may incur in enforcing or protecting its rights under any Loan
Document, including with respect to the Collateral or the indebtedness secured
by the Collateral, including attorneys’ fees.

 
1

--------------------------------------------------------------------------------

 





2.           Representations and Warranties.  The Debtor represents and warrants
to the Secured Party that:


(a)           Exhibit A hereto correctly identifies the Debtor’s legal name,
type of organization, state of organization, state organizational number and
federal tax identification number;


(b)           the Debtor is legally formed and validly existing, is duly
organized, validly existing, and in good standing under the laws of the Debtor's
state or other jurisdiction of organization, has all requisite power and
authority to own and conduct the business of the Debtor as such business has
been and is being owned and conducted and is qualified to conduct the business
of the Debtor, and is in good standing, in each state or other jurisdiction
wherein the character of any property or asset owned by (or leased by or to), or
the nature or conduct of the business of, the Debtor makes such qualification
necessary, except where the failure to be qualified and/or in good standing
would not have (or reasonably be expected to have) a material adverse effect on
the Debtor or the Collateral or the ability of the Secured Party to enforce any
right under any Loan Document;


(c)           the Debtor has full right, power and authority to execute,
deliver, enter into, consummate and perform, as applicable, each Loan Document
and consummate and perform each transaction contemplated thereby that is
consummated or performed (or to be consummated or performed) by the Debtor
pursuant to, under and/or otherwise in connection with such Loan Document.  The
Debtor has the right to grant the security interest in the Collateral
contemplated hereby;


(d)           this Agreement has been duly authorized, executed and delivered by
the Debtor and (assuming due execution and delivery by, and enforceability
against, the Secured Party) constitutes the legal, valid and binding obligation
of the Debtor enforceable against the Debtor in accordance herewith;


(e)           when any Loan Document to be executed and/or delivered by the
Debtor (concurrently herewith or otherwise) is executed and/or delivered, as
applicable, such Loan Document shall have been duly authorized, executed and
delivered by the Debtor and (assuming due execution and delivery by, and
enforceability against, each other party thereto other than Mark A. Thompson, as
applicable), constitute the legal, valid and binding obligation of the Debtor
enforceable against the Debtor in accordance with such Loan Document;


(f)           the Debtor is and will be at all times the sole and exclusive
owner of, or otherwise has and will have adequate rights in, the Collateral free
and clear of any and all liens, security interests and encumbrances, except for
those in favor of the Secured Party or as described on Exhibit B hereto
(collectively, “Permitted Liens”).  No effective financing statement or other
instrument similar in effect covering all or any part of the Collateral is (or
will be permitted by the Debtor) on file in any recording or filing office or
elsewhere except such as (i) may have been filed in favor of the Secured Party
in respect of this Agreement or any other Loan Document and/or (ii) are
described on Exhibit B hereto;


(g)           the Debtor (i) is duly organized, validly existing, and in good
standing under the laws of the Debtor's state or other jurisdiction of
organization, (ii) has all requisite power and authority to own and conduct the
business of the Debtor as such business has been and is being owned and
conducted and (iii) is qualified to conduct the business of the Debtor, and is
in good standing, in each state or other jurisdiction wherein the character of
any property or asset owned by (or leased by or to), or the nature or conduct of
the business of, the Debtor makes such qualification necessary, except where the
failure to be qualified and/or in good standing would not have (or reasonably be
expected to have) a material adverse effect on the Debtor or the Collateral or
the ability of the Secured Party to enforce any right under any Loan Document;

 
2

--------------------------------------------------------------------------------

 



(h)           the execution and performance of this Agreement have been
authorized by all necessary corporate, shareholder, membership and/or
partnership action and do not violate any provision of the Debtor’s
organizational documents or applicable law;


(i)           the Indebtedness is incurred only for, and the Collateral is to be
used only for, commercial purposes and not for personal, family or household
purposes;


(j)           there is no pending or, to its knowledge, written notice
threatening any action, suit, proceeding or claim affecting the Debtor before
any governmental authority or any arbitrator, or any order, judgment or award
issued by any governmental authority or arbitrator, in each case, that may
adversely affect the grant by the Debtor, or the perfection, of the security
interest purported to be created hereby in the Collateral, or the exercise by
the Secured Party of any of its rights or remedies hereunder;


(k)           all federal, state and local tax returns and other reports
required by applicable law to be filed by the Debtor have been filed, or
extensions have been obtained, and all taxes, assessments and other governmental
charges imposed upon the Debtor or any property of the Debtor (including,
without limitation, all federal income and social security taxes on employees'
wages) and which have become due and payable on or prior to the date hereof have
been paid, except to the extent contested in good faith by proper proceedings
which stay the imposition of any penalty, fine or lien resulting from the
non-payment thereof and with respect to which adequate reserves have been set
aside for the payment thereof in accordance with generally accepted accounting
principles consistently applied;


(l)           all equipment, fixtures, goods and inventory of the Debtor now
existing are, and all equipment, fixtures, goods and inventory of the Debtor
hereafter existing will be, located and/or based at the current location and/or
base therefor, and the Debtor will give the Secured Party written notice of any
change in the location or base of any such Collateral within 20 days following
such change, other than to the address of the Debtor set forth on the signature
page hereto and with respect to which the Secured Party has filed any financing
statement or otherwise perfected its liens thereon.  None of the accounts is
evidenced by promissory notes or other instruments.  Exhibit A hereto includes a
complete and correct list of each trade name used by the Debtor, if any;


(m)         the Debtor has delivered (or, upon request, will deliver) to the
Secured Party complete and correct copies of each license included in the
Collateral;


(n)           the Debtor owns and controls, or otherwise possesses adequate
rights to use, all trademarks, patents and copyrights included in the
Collateral, which are the only trademarks, patents, copyrights, inventions,
trade secrets, proprietary information and technology, know-how, formulae,
rights of publicity necessary to conduct its business in substantially the same
manner as conducted as of the date hereof.  The Debtor has no knowledge of any
conflict with the rights of others to any such intellectual property and, to the
best knowledge of the Debtor, the Debtor is not now infringing or in conflict
with any such rights of others in any material respect, and to the best
knowledge of the Debtor, no other person is now infringing or in conflict in any
material respect with any such properties, assets and rights owned or used by
the Debtor.  The Debtor has not received any notice that it is violating or has
violated the trademarks, patents, copyrights, inventions, trade secrets,
proprietary information and technology, know-how, formulae, rights of publicity
or other intellectual property rights of any third party;

 
3

--------------------------------------------------------------------------------

 



(o)           the exercise by the Secured Party of any of its rights and
remedies hereunder will not contravene any law or any material contractual
restriction binding on or otherwise affecting the Debtor or any of its
properties and will not result in or require the creation of any lien, upon or
with respect to any of its properties;


(p)           no authorization or approval or other action by, and no notice to
or filing with, any governmental authority or other regulatory body, is required
for (i) the grant by the Debtor, or the perfection, of the security interest
purported to be created hereby in the Collateral, or (ii) the exercise by the
Secured Party of any of its rights and remedies hereunder, except for the filing
under the UCC as in effect in the jurisdiction described in Exhibit A hereto
and/or any other perfection requirement expressly contemplated hereby;


(q)           this Agreement creates in favor of the Secured Party a legal,
valid and enforceable security interest in the Collateral, as security for the
Indebtedness.  Such security interests are, or in the case of Collateral in
which the Debtor obtains rights after the date hereof, will be, perfected, first
priority security interests, subject only to Permitted Liens.  Such recordings
and filings and all other action necessary to perfect and protect such security
interest have been duly taken or will be taken by the Debtor pursuant hereto,
and, in the case of Collateral in which the Debtor obtains rights after the date
hereof, will be duly taken by the Debtor, except for the Secured Party's having
any necessary or appropriate possession of Collateral after the date hereof and
the other actions, filings and recordations described herein as perfection
requirements; and


(r)           as of the date hereof, the Debtor does not hold any commercial
tort claims or have knowledge of any pending commercial tort claims, except for
any commercial tort claims.


3.           Debtor’s Covenants.  Until the Indebtedness has been paid in full
and the Debtor has satisfied all of its obligations under the Loan Documents,
the Debtor shall: (a) keep the Collateral free from all liens (other than
Permitted Liens); (b) maintain the Collateral in good order and repair; (c)
safeguard and protect the Collateral and use (and permit the use of) the
Collateral only in accordance with all laws, rules, regulations and orders; (d)
not sell, lease, license, transfer or dispose of any of the Collateral (except
as expressly and specifically contemplated by the Note or for any sale or lease
of inventory, or license of general intangibles, in the ordinary course of
business consistent with industry custom and the Debtor's past practice); (e)
promptly advise the Secured Party in writing of any event or circumstance which
has had, or can reasonably be expected to have, a material adverse effect on the
Debtor or the Collateral or the ability of the Secured Party to enforce any
right under any Loan Document; (f) pay when due all taxes and similar
obligations that might result in a lien on the Collateral if not paid; and (g)
execute each additional document and take each other action (at the Debtor’s
expense) as the Secured Party may reasonably request from time to time to
implement, evidence or satisfy the terms of this Agreement.


4.           Perfection and Protection of Collateral.  The Debtor hereby
authorizes the Secured Party to file, refile, amend and modify financing
statements (including in any applicable filing office and otherwise) to: (a)
indicate and/or identify the Collateral as all assets of the Debtor or words of
similar effect and/or as being of an equal or lesser scope or with greater
detail; and (b) contain any information required by part 5 of Article 9 of the
UCC (hereinafter defined) or otherwise required or appropriate.  Without
limitation of the foregoing, the Debtor shall execute, obtain, deliver and (if
applicable) file or record each financing statement, correction statement and
notice (and use commercially reasonable efforts to obtain each consent, control
agreement, landlord and other waiver, acknowledgment and other document and take
all other actions) that the Secured Party may deem necessary or advisable to
perfect or protect the Secured Party’s security interest in the Collateral
against the interests of third parties.  The Debtor agrees to pay or reimburse
the Secured Party, on demand, all costs, taxes and fees payable or paid in
connection with any such filings, recordings, notices or other actions.  The
Debtor shall give the Secured Party written notice at least 30 days prior to
changing its name or structure, or state of organization, and in each case shall
(at the Debtor’s expense) promptly take all steps necessary or advisable to
preserve continuously the Secured Party's security interest in the Collateral
(and the perfection and priority of such security interest) and the Secured
Party's rights under the Loan Documents.

 
4

--------------------------------------------------------------------------------

 



5.           Records; Inspection. Upon the Secured Party’s request, the Debtor
will deliver to the Secured Party copies of financial statements and such other
reports and information as to the Collateral as the Secured Party may
request.  The Debtor shall maintain adequate books and records pertaining to the
Collateral and shall permit the Secured Party (during regular business hours or
otherwise as reasonably requested) to visit and inspect any of the Collateral
and to examine the Debtor’s books of record and accounts with respect to the
Collateral and the Indebtedness, at the Debtor’s expense.  Except as otherwise
expressly and specifically provided herein, all the costs and expenses incurred
by the Secured Party in connection with any such inspection will be deemed to be
included in and part of the Indebtedness.


6.           Insurance.  The Debtor shall maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by similarly situated companies engaged in the
same or similar businesses operating in the same or similar locations, and cause
the Secured Party to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.


7.           Additional Provisions Concerning the Collateral.


(a)           To the maximum extent permitted by applicable law, and for the
purpose of taking any action that the Secured Party may deem necessary or
advisable to accomplish the purposes of this Agreement, the Debtor hereby (i)
authorizes the Secured Party to execute any such agreements, instruments or
other documents in the Debtor's name and to file such agreements, instruments or
other documents in the Debtor's name and in any appropriate filing office, (ii)
authorizes the Secured Party at any time and from time to time to file, one or
more financing or continuation statements, and amendments thereto, relating to
the Collateral (including, without limitation, any such financing statements
that (A) describe the Collateral as "all assets" or "all personal property" (or
words of similar effect) or that describe or identify the Collateral by type or
in any other manner as the Secured Party may determine regardless of whether any
particular asset of the Debtor falls within the scope of Article 9 of the UCC or
whether any particular asset of the Debtor constitutes part of the Collateral,
and (B) contain any other information required by Part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment, including, without limitation, whether the
Debtor is an organization, the type of organization and any organizational
identification number issued to the Debtor) and (iii) ratifies such
authorization to the extent that the Secured Party has filed any such financing
or continuation statements, or amendments thereto, prior to the date hereof.  A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.


(b)           The Debtor hereby irrevocably appoints the Secured Party as its
attorney-in-fact and proxy, with full authority in the place and stead of the
Debtor and in the name of the Debtor or otherwise, from time to time in the
Secured Party's discretion, so long as an Event of Default shall have occurred
and is continuing, to take any action and to execute any instrument which the
Secured Party may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation, (i) to obtain and
adjust insurance required to be paid to the Secured Party pursuant hereto, (ii)
to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any Collateral, (iii) to receive, endorse, and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or (ii)
above, (iv) to file any claims or take any action or institute any proceedings
which the Secured Party may deem necessary or desirable for the collection of
any Collateral or otherwise to enforce the rights of the Secured Party with
respect to any Collateral, and (v) to execute assignments, licenses and other
documents to enforce the rights of the Secured Party with respect to any
Collateral.  This power is coupled with an interest and is irrevocable until all
of the Indebtedness is indefeasibly paid in full in cash.

 
5

--------------------------------------------------------------------------------

 



(c)           For the purpose of enabling the Secured Party to exercise rights
and remedies hereunder, at such time as the Secured Party shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, the
Debtor hereby grants to the Secured Party, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to the Debtor) to use, assign, license or sublicense any
intellectual Property now owned or hereafter acquired by the Debtor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof.  The Debtor
hereby releases the Secured Party from any claims, causes of action and demands
at any time arising out of or with respect to any actions taken or omitted to be
taken by the Secured Party under the powers of attorney granted herein other
than actions taken or omitted to be taken through the Secured Party's bad faith
or gross negligence, as determined by a final determination of a court of
competent jurisdiction.


(d)           If the Debtor fails to perform any agreement or obligation
contained herein, the Secured Party may itself perform, or cause performance of,
such agreement or obligation, in the name of the Debtor or the Secured Party,
and the expenses of the Secured Party incurred in connection therewith shall be
payable by the Debtor pursuant hereto and shall be secured by the Collateral.


(e)           The powers conferred on the Secured Party hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers.  Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Secured Party shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.


(f)           Anything herein to the contrary notwithstanding (i) the Debtor
shall remain liable under any and all contracts and/or licenses that are
included in the Collateral and otherwise with respect to any of the Collateral
to the extent set forth therein to perform all of its obligations thereunder to
the same extent as if this Agreement had not been executed, (ii) the exercise by
the Secured Party of any of its rights hereunder shall not release the Debtor
from any of its obligations under such contracts and/or licenses or otherwise in
respect of the Collateral, and (iii) the Secured Party shall not have any
obligation or liability by reason of this Agreement under such contracts and/or
licenses or with respect to any of the other Collateral, nor shall the Secured
Party be obligated to perform any of the obligations or duties of the Debtor
thereunder or to take any action to collect or enforce any claim for payment
assigned thereunder.


8.           Events of Default.  Any of the following events or conditions will
be an “Event of Default” hereunder (and will be a “Default” pending any required
notice, passage of time or other condition or grace period): (a) the Debtor
fails to make any payment as and when due under any instrument or agreement at
any time evidencing or securing any of the Indebtedness; (b) the Debtor
breaches, defaults under or violates any covenant, term or provision in this
Agreement or any other Loan Document or repudiates any Loan Document; (c) any
representation made herein or in any other Loan Document at any time evidencing
or securing any of the Indebtedness, or in connection therewith, was or were
materially untrue or misleading when made; (d) any voluntary or involuntary
bankruptcy case, assignment for the benefit of creditors, receivership or other
state, federal or foreign insolvency proceeding or other proceeding for relief
of debtors is commenced with respect to the Debtor or any guarantor; (e) the
Debtor or any guarantor becomes insolvent, is generally not paying its debts as
they become due, discontinues its usual business, or commences to dissolve,
wind-up or liquidate itself; (f) any Event of Default (as defined in any other
Loan Document) exists or occurs under such other Loan Document or any event of
default or default exists or occurs under any indebtedness or other obligation
of the Debtor; (g) any uncontested judgment shall be entered against the Debtor
and remain outstanding more than 30 days; (h) any of the Loan Documents ceases
to be in full force and effect or the security interest granted pursuant to this
Agreement ceases to be a valid, enforceable, perfected and first priority lien
on the Collateral; or (i) any termination statements or correction statements
are filed with respect to the Secured Party’s financing statements without the
Secured Party’s prior written consent.

 
6

--------------------------------------------------------------------------------

 



9.           Remedies. Upon the occurrence or continuance of any Event of
Default, and at any time thereafter, at the Secured Party’s option, the
Indebtedness shall become immediately due and payable (with interest thereon
from the date of default as provided in the Note or, to the extent not provided
in the Note, at a rate equal to the lesser of: (a) fifteen percent (15%) per
annum; and (b) the maximum amount permitted by applicable usury law) without
presentment or demand or any notice to the Debtor or any other person obligated
thereon, and the Secured Party shall be entitled to exercise any or all of the
rights and remedies available at law or in equity, including the rights and
remedies of a secured party under the Uniform Commercial Code as in effect on
the date hereof in the State of Texas or any other applicable state or other
jurisdiction (the “UCC”), the right and power to take possession of the
Collateral, wherever it may be found, and the right and power to sell, at public
or private sale or sales, or otherwise collect, enforce, dispose of or use all
or any portion of the Collateral in any manner authorized or permitted under the
UCC, in such order or manner as the Secured Party may elect in its sole
discretion.  The Secured Party shall not be required to prepare or process the
Collateral before disposition, or to make any warranties of title or otherwise
to any person acquiring any of the Collateral.  Upon the Secured Party’s demand,
the Debtor agrees to assemble the Collateral at its usual place of business or
at such other location as the Secured Party may reasonably designate, and make
it available to the Secured Party.  To the extent that notice of sale is
required by applicable law, the Debtor agrees that notice given as provided
herein, at least ten (10) days before the date of the proposed public sale or
disposition or the date after which a private sale may be made, shall be deemed
reasonable and shall fully satisfy any requirement of giving of notice. the
Secured Party may, at its option, dispose of the Collateral on credit terms,
and, in such event, shall credit the Debtor only with the amounts of cash
proceeds actually received from time to time thereafter by the Secured Party and
applied to the Indebtedness.  The Secured Party is hereby granted a license or
other right to use after the continuance of an Event of Default, without charge,
the Debtor’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks and advertising matter, or any tangible or
intangible property or rights of a similar nature, as pertaining to the
Collateral, in advertising for sale and selling any Collateral, and the Debtor’s
rights under all licenses and all franchise agreements shall inure to the
Secured Party’s benefit.


10.           General Authority.  The Secured Party shall be under no obligation
or duty to exercise any of the powers hereby conferred upon the Secured Party,
and shall have no liability for any act or failure to act in connection with any
of the Collateral (including any diminution in the value of the Collateral from
any cause whatsoever).  The Secured Party shall be under no duty to collect any
amount that may be or become due on any of the Collateral, to redeem or realize
on the Collateral, to make any presentments, demands or notices of protest in
connection with any of the Collateral, to take any steps necessary to preserve
rights in any instrument, contract or lease against third parties or to preserve
rights against prior parties, to remove any liens or to do anything for the
enforcement, collection or protection of the Collateral, except to the extent,
if any, that the UCC requires the Secured Party to use reasonable care with
respect to the Collateral while in its possession.

 
7

--------------------------------------------------------------------------------

 





11.           Debtor Waivers.  Except as expressly provided herein, and to the
fullest extent permitted by law, the Debtor hereby waives presentment, demand
and protest and notice of presentment, protest, default, non-payment, maturity,
release, compromise, settlement, extension or renewal of any or all accounts,
contract rights, documents, instruments, general intangibles, chattel paper and
guaranties at any time held by the Secured Party on which the Debtor may in any
way be liable and hereby ratifies and confirms whatever the Secured Party may do
in this regard; notice prior to taking possession or control of the Collateral
or any bond or security that might be required by any court before allowing the
Secured Party to exercise any of the Secured Party’s remedies, and any right to
require the Secured Party to prepare the Collateral for sale; any marshalling of
assets, or any right to compel the Secured Party to resort first or in any
particular order to any other collateral or other persons before enforcing its
rights as to the Collateral or pursuing the Debtor for payment of the
Indebtedness; the benefit of all valuation, appraisement and exemption laws; and
any claims and defenses based on principles of suretyship or impairment of
collateral.


12.           General Provisions.


(a)           Notices.  All notices and communications required under this
Agreement shall be communicated in a record and sent by hand, by registered or
certified mail return receipt requested, by overnight courier service
maintaining records of receipt, by facsimile transmission with confirmation in
writing mailed first-class, in all cases with charges prepaid, and shall be
effective on the earlier of receipt or (i) the date delivered by hand, or
(ii) the third business day after being mailed, or (iii) the following business
day if sent by overnight courier service, or (iv) upon sender’s receipt of
transmission confirmation, if sent by facsimile. All notices shall be addressed
to the parties at the addresses set forth opposite or below their signatures
hereto until changed by notice pursuant to this Section.


(b)           Successors and Assigns.  The Debtor shall not assign its rights or
delegate its duties under this Agreement.  The Debtor’s covenants and agreements
herein shall bind the Debtor’s successors and assigns, and those who become
bound to this Agreement, and shall inure to the benefit of the Secured Party and
its successors and assigns.  The Secured Party may assign the Indebtedness to
one or more assignees on such terms and conditions as the Secured Party shall
deem advisable.  As to any such assignee, the Debtor waives and will not assert
any claims, setoffs, recoupments or defenses that the Debtor may have against
the Secured Party.


(c)           Amendments and Waivers.  This Agreement may not be modified or
amended except in writing signed by the Debtor and the Secured Party, and none
of its provisions may be waived except in writing signed by the Secured
Party.  No waivers shall be implied, whether from any custom or course of
dealing or any delay or failure in the Secured Party’s exercise of its rights
and remedies hereunder or otherwise.  Any waiver granted by the Secured Party
shall not obligate the Secured Party to grant any further, similar, or other
waivers.


(d)           Remedies.  All remedies provided to the Secured Party herein are
cumulative, in addition to all other remedies available to the Secured Party
under this Agreement or any other agreement, at law or in equity or otherwise,
and the exercise or partial exercise of any such right or remedy shall not
preclude the exercise of any other right or remedy.


(e)           Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Texas (without regard to its rules
on conflicts of laws).


(f)           Usury.  The parties intend that the interest charged, paid or
collected hereunder or on the Indebtedness shall not in any event exceed the
maximum permissible rate under applicable law.  Any excess interest will be
applied to reduce the principal amount of the Indebtedness or repaid to the
Debtor.

 
8

--------------------------------------------------------------------------------

 



(g)           Defined Terms; UCC Terms.  For purposes hereof, unless the context
requires otherwise, the following terms have the following meanings: (i)
“business day” means any day other than any Saturday, Sunday or day on which
commercial banks are closed under the laws of the State of Texas; (ii) “Loan
Documents” means and includes this Agreement and each agreement, instrument
and/or document heretofore, now or hereafter evidencing or securing any
Indebtedness or executed, delivered or entered into pursuant to, or otherwise in
connection with, the Note, in each case, as the same may be modified from time
to time; (iii) “person” means any individual, corporation, partnership, joint
venture, association, limited liability company, joint stock company, trust,
unincorporated organization, government (or any agency or political subdivision
thereof) or any other form of entity; and (iv) “includes” and “including” and
words of similar import are inclusive and not exclusive terms, and are not
intended to create any limitation.  All defined terms apply to both singular and
plural forms, and all references to any gender include all other genders.  Terms
used in this Agreement that are defined in Article 9 of the UCC (as in effect on
the date hereof) shall have the same meanings herein.  If the Debtor is or
becomes a partnership or an unincorporated association of more than one person,
the term "Debtor" refers to each partner and/or each such person, jointly,
severally and individually.  All defined terms and references as to any
agreements, notes, instruments, certificates or other documents shall be deemed
to refer to such documents as they may from time to time be amended, modified,
renewed, extended, replaced, restated, supplemented or substituted.  Unless
otherwise provided, all references to statutes and related regulations shall
include any amendments thereof and any successor statutes and regulations.


(h)           Captions; Exhibits; Severability.  The captions in this Agreement
are for convenience only, and in no way limit or amplify the provisions
hereof.  All exhibits and schedules attached hereto are by reference made a part
hereof, and this Agreement governs in case of any conflict.  This Agreement is
severable, and the invalidity of any provision shall not affect any other
provision hereof.


(i)           Entire Agreement. This Agreement represents the entire agreement
between the Secured Party and the Debtor with respect to the subject matter
hereof, superseding any and all other agreements, promises or representations.


[Signature page follows]
 

 
9

--------------------------------------------------------------------------------

 

ENTERED INTO as of the date first written above.
 
Secured Party:
 
Vadda Energy Corporation
 
By:_______________________  
Name:   Daro Blankenship
Title:   President
 
Debtor:
Mid-East Oil Company
 
By:_________________________ 
Name:   Mark A. Thompson
Title:   President
Address for Notices:
 
1660 Stemmons Freeway, Suite 440
Lewisville, Texas 75067
 
Telecopy #: (214) 222-6501
Telephone #: (214) 222-6500
Attention: Daro Blankenship
Email: daro@miekaenergy.com
Address for Notices:
 
255 Airport Freeway
Indiana, Pennsylvania 15701
 
Telecopy #: (724) 349-6711
Telephone #:
Attention: Mark A. Thompson
Email:



 

 
10

--------------------------------------------------------------------------------

 





 
EXHIBIT A
 
DEBTOR INFORMATION
 
List addresses (including counties). Attach additional sheets if necessary. If
none, write “NONE.”
 
Debtor’s Legal Name:
 


 
Debtor’s Trade Name(s), if any:
 


 
Debtor’s Form of Entity:
 


 
Debtor’s State of Organization:
 


 
[Attach Current Certificate of Good Standing from Secretary of State]
 
Debtor’s State Organizational Number:
 


 
Debtor’s Federal Tax Identification Number (or Social Security Number, if
applicable):
 


 

 
11

--------------------------------------------------------------------------------

 





 
EXHIBIT B
 
PERMITTED LIENS
 
NONE
 


 


 
 
 
 
 
 
 
 
 
 

 

 
12

--------------------------------------------------------------------------------

 



EXHIBIGT C

 
GUARANTY AGREEMENT
 


This Guaranty Agreement (this “Guaranty”), dated as of December 30th, 2011, is
made and entered into by Mark A. Thompson, individually, (“Guarantor”), in favor
of Vadda Energy Corporation (the “Lender”).  Each capitalized and other term
used and not defined herein shall have the meaning assigned to such term in the
Note (as defined below) or, if not defined in the Note, that certain Security
Agreement of even date herewith between Mid-East Oil Company, a Pennsylvania
corporation (“Company”), and the Lender.


W I T N E S S E T H:
 
WHEREAS, the Company is indebted to the Lender in the principal amount of
$3,000,000.00 (the “Debt”) evidenced by that certain Secured Promissory Note
(such note together with any and all renewals, extensions, and/or rearrangements
thereof is herein called the “Note”) dated of even date herewith in the
principal amount of the Debt executed by the Company and payable to the order of
the Lender;


WHEREAS, Guarantor is an executive officer of the Company; and


WHEREAS, the guaranties provided in this Guaranty reasonably may be expected to
benefit, directly or indirectly, Guarantor, and it is in the best interest of
Guarantor to provide the guaranties hereunder, and such guaranties are necessary
or convenient to the conduct, promotion or attainment of the business of
Guarantor;


NOW THEREFORE, in consideration of the Lender extending credit to Company
represented by the Note, Guarantor hereby covenants and agrees as follows:


1.           GUARANTY.  Guarantor hereby irrevocably, absolutely, and
unconditionally guarantees to the Lender, its successors and permitted assigns
the timely payment when due, subject to any applicable grace period, of all
present and future payment obligations of the Company now existing or hereafter
arising under the Note or any other Loan Document (as defined in the Note)
(collectively, the “Obligations”).  To the extent that the Company shall fail to
pay any Obligations owing by the Company when due, Guarantor shall pay to the
Lender such Obligations when due.  This Guaranty shall constitute a guarantee of
payment and not of collection.  Guarantor’s liability hereunder shall be and is
specifically limited to payments arising under the Note and/or the other Loan
Documents.
 
2.           NATURE OF GUARANTY; SETOFFS AND COUNTERCLAIMS.  Guarantor’s
obligations hereunder shall not be affected by the existence, validity,
enforceability, perfection or extent of any collateral therefor or by any other
circumstance that might otherwise constitute a legal or equitable discharge of
or defense to a guaranty (except as otherwise provided in the last sentence of
this Section).  The Lender shall not be obligated to file any claim relating to
the Obligations in the event that the Company becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of the Lender to so file
shall not affect Guarantor’s obligations hereunder.
 

 
1

--------------------------------------------------------------------------------

 



3.           AMENDMENT OF GUARANTY.  No term or provision of this Guaranty shall
be amended, modified, altered, waived, or supplemented except in a writing
signed by Guarantor and the Lender.
 
4.           WAIVERS.  Guarantor hereby waives (a) notice of acceptance of this
Guaranty; (b) promptness, diligence, presentment, demand of payment and all
other notices concerning the liabilities of Guarantor; and (c) any right to
require that any action or proceeding be brought against the Company or any
other person or entity, or to require that the Lender seek enforcement of any
performance against the Company or any other person or entity, prior to any
action against Guarantor under the terms hereof.
 
Guarantor agrees that the Lender may resort to Guarantor for payment of any of
the Obligations, whether or not the Lender shall have resorted to any collateral
security or shall have proceeded against the Company or any other obligor
principally or secondarily obligated with respect to any of the Obligations.


No delay of the Lender in the exercise of, or failure to exercise, any rights
hereunder shall operate as a waiver of such rights, a waiver of any other rights
or a release of Guarantor from any Obligations hereunder, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
subsequent or further exercise thereof or the exercise of any other right, power
or privilege.  Each and every right, remedy and power hereby granted to the
Lender or allowed him by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Lender from time to time.


Guarantor consents to the renewal, compromise, extension, acceleration or other
changes in the time of payment of or other changes in the terms of the
Obligations, or any part thereof or any changes or modifications to the terms of
the Note and/or any other Loan Document, and agrees that none of the foregoing
actions or events shall in any way impair or affect Guarantor’s obligations
hereunder.


5.           NOTICE.  Any notice, request, instruction, correspondence or other
document to be given hereunder by any party to another (herein collectively
called “Notice”) shall be in writing and delivered personally or mailed by
certified mail, postage prepaid and return receipt requested, or by telecopier,
as follows:
 
To the Lender:
Vadda Energy Corporation
1660 Stemmons Freeway, Suite 440
Lewisville, Texas 75067



To Guarantor:
Mark A. Thompson

 
255 Airport Road

 
Indiana, Pennsylvania 15701



 
Notice given by personal delivery or mail shall be effective upon actual
receipt.  Notice given by telecopier shall be effective upon actual receipt if
received during the recipient’s normal business hours, or at the beginning of
the recipient’s next business day after receipt if not received during the
recipient’s normal business hours.  All Notices by telecopier shall be confirmed
promptly after transmission in writing by certified mail or personal delivery,
but failure to so confirm shall not affect such Notice validly telecopied.  Any
party may change any address to which Notice is to be given to it by giving
notice as provided above of such change of address.
 

 
2

--------------------------------------------------------------------------------

 



6.           EXPENSES.  Guarantor agrees to pay on demand all fees and out of
pocket expenses (including the reasonable fees and expenses of the Lender’s
counsel) in any way relating to the enforcement or protection of the rights of
the Lender hereunder; provided, that Guarantor shall not be liable for any
expenses of the Lender if no payment under this Guaranty is due.
 
7.           CONTINUING GUARANTY.  This Guaranty shall remain in full force and
effect until all of the Obligations have been satisfied in full.  This Guaranty
shall remain in full force and effect or shall be reinstated (as the case may
be) if at any time any payment of any Obligation, in whole or in part, is
rescinded or must otherwise be returned by the Lender upon the insolvency,
bankruptcy or reorganization of the Company or otherwise, all as though such
payment had not been made.
 
8.           ASSIGNMENT.  This Guaranty shall be binding upon Guarantor and upon
his successors and permitted assigns, and shall inure to the benefit of the
Lender and its successors and assigns and shall apply to all successors of the
Company.  Guarantor may assign this Guaranty or delegate his duties hereunder
only with the express written consent of the Lender (which consent shall not be
unreasonably withheld or conditioned), and any purported transfer without that
consent shall be void.
 
9.           MISCELLANEOUS.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.  THE PARTIES HEREBY IRREVOCABLY SUBMIT TO
THE NON-EXCLUSIVE JURISDICTION OF ANY STATE COURT SITTING IN DALLAS, TEXAS, AND
ANY APELLATE COURT FROM ANY THEREOF, WITH RESPECT TO ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND CONSENT TO THE SERVICE OF
PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.  This Guaranty
shall be binding upon Guarantor, his successors and assigns and inure to the
benefit of and be enforceable by the Lender, its successors and permitted
assigns.  This Guaranty embodies the entire agreement and understanding between
Guarantor and the Lender and supersedes all prior and contemporaneous agreements
and understandings relating to the subject matter hereof.  The headings in this
Guaranty are for purposes of reference only, and shall not affect the meaning
hereof.  This Guaranty may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.
 

 
GUARANTOR:
             
________________________
 
Mark A. Thompson



ACCEPTED AND AGREED TO
as of the date first above written:


Vadda Energy Corporation






By: _________________________________
Name:_______________________________
Title:________________________________

 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------